Citation Nr: 1817240	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic rhinitis prior to June 8, 2017.

2.  Entitlement to a rating in excess of 10 percent for allergic rhinitis on or after June 8, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in August 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a September 2017 rating decision, the RO increased the evaluation for allergic rhinitis to 10 percent effective from June 8, 2017.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for a lumbar spine disorder, a right knee disorder, and a left knee disorder, as well as the propriety of a reduction of the disability rating for service-connected bilateral pes planus with metatarsalgia from 30 percent to noncompensable, effective September 1, 2014.  However, in a September 2017 rating decision, the RO restored the evaluation of bilateral pes planus with metatarsalgia to 30 percent effective from September 1, 2014.  Thus, that issue is no longer on appeal, as the benefit has been granted in full.  Moreover, in an October 2017 rating decision, the RO granted service connection for the lumbar spine, right knee, and left knee disorders.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal of the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    


FINDINGS OF FACT

1.  Prior to June 8, 2017, the Veteran's allergic rhinitis was productive of a greater than 50 percent obstruction of nasal passages on both sides, but he did not have nasal polyps.

2.  Since June 8, 2017, the Veteran's allergic rhinitis has not been productive of polyps.  


CONCLUSIONS OF LAW

1.  Prior to June 8, 2017, the criteria for a 10 percent evaluation, but no higher, for allergic rhinitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6522 (2017).

2.  On or after June 8, 2017, the criteria for an evaluation in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6522 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In this case, the Veteran's allergic rhinitis is currently assigned a noncompensable evaluation prior to June 8, 2017, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.


I.  Prior to June 8, 2017

In considering the evidence of record under the laws and regulations as set forth, the Board finds that the Veteran is entitled to a 10 percent evaluation for allergic rhinitis prior to June 8, 2017.  

The Veteran was afforded a VA examination in May 2009 during which he reported having nasal congestion, excess nasal mucous, an itchy nose, watery eyes, and sneezing.  He also indicated that he used a daily nasal spray.  Upon examination, he had a 50 percent nasal obstruction on both sides.  The Board notes that such a finding is technically one percent short of the required percentage under the rating criteria (greater than 50 percent obstruction required on both sides).  However, during the May 2015 hearing, the Veteran and his representative questioned how the examiner was able to determine the percentage with such precision (50 percent versus 51 percent).  The Veteran also testified that his allergic rhinitis was worse in the summer months of June, July, and August, whereas the examination was performed in May.  Moreover, he had reported a worsening of symptoms during this time period, yet he was not examined between May 2009 and June 2017 at which time he was later found to have a greater than 50 percent obstruction on both sides.  When these facts are considered along with his reported symptoms, the Board finds that reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran is entitled to a 10 percent evaluation. 

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 10 percent prior to June 8, 2017.  However, the evidence does not show that he had nasal polyps during this time period.  In this regard, the May 2009 VA examiner indicated that there were no nasal polyps, and there are no treatment records documenting nasal polyps.  The Veteran has not asserted otherwise.  Indeed, during the May 2015 hearing, he indicated that he was unaware of whether he had nasal polyps.


II.  On or After June 8, 2017

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent on or after June 8, 2017.

The evidence does not show that the Veteran's allergic rhinitis has been manifested by nasal polyps.  In this regard, the August 2017 VA examiner noted the Veteran's report that he constant nasal congestion, a runny nose, and sneezing.   Upon examination, the Veteran did have a greater than 50 percent obstruction on both sides, but he did not have a complete obstruction on either side, and there were no nasal polyps present.  The examiner also indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  Additionally, there are no treatment records documenting polyps, and the Veteran has not alleged otherwise.  As such, the criteria have not been for an evaluation in excess of 10 percent during this time period.


III.  Conclusion	

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 10 percent evaluation, but no higher, for allergic rhinitis prior to June 8, 2017, is granted.

An evaluation in excess of 10 percent for allergic rhinitis on or after June 8, 2017, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


